            Case 1:20-cv-11102-SLC Document 39 Filed 09/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
TIMOTHY CHEROTTI and ROSEBUD                                         :
VENTURES LLC, a New York limited liability
company,                                                             :

                                      Plaintiffs,                  :
                                                                                  ORDER
                   - against -                                     :
                                                                            20-CV-11102 (SLC)
EXPHAND INC., a Delaware corporation, and                          :
FRANK NEMIROFSKY, individually and in his
capacity as director and officer of Exphand, Inc.,                 :

                                      Defendants.                    :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         By a letter, Docket Entry No. 38, the parties request a one-week adjournment of the settlement

conference scheduled for September 8, 2021. The Court is not available on the parties’ proposed date for

the conference, September 15, 2021; therefore, the conference will be held on September 16, 2021, at

2:30 p.m. The conference will be held by telephone. The parties are directed to call (888) 557-8511 and,

thereafter, enter access code 4862532. The parties are also directed to review and comply with the

undersigned’s Procedures Applicable to Cases Referred for Settlement, which may be found on the

Court’s website. As set forth in the procedures, no later than three days before the conference, the parties

must provide Judge Fox: (1) a pre-conference letter; and (2) a completed attendance form; these

submissions shall be made via e-mail to: elizabeth_potter@nysd.uscourts.gov.

         Additionally, at least five days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York                                 SO ORDERED:
       September 3, 2021
